Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 1 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 2 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 3 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 4 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 5 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 6 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 7 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 8 of 9




                                            UNIVERSITY'S EXHIBIT 1
Case 5:19-cv-01036-D Document 1-1 Filed 11/12/19 Page 9 of 9




                                            UNIVERSITY'S EXHIBIT 1
